       Case 3:21-cv-00121-BAJ-EWD             Document 18-1          03/25/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

 BROOK PLAISANCE, ET AL.                                   CIV. ACTION NO. 3:21-CV-00121

 VERSUS                                                         JUDGE BRIAN A. JACKSON

 STATE OF LOUISIANA, ET AL.                        MAG. JUDGE ERIN WILDER-DOOMES


         GOVERNOR JOHN BEL EDWARDS’ MEMORANDUM IN SUPPORT
          OF HIS MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12

MAY IT PLEASE THE COURT:

       Defendant, Governor John Bel Edwards, respectfully submits this Memorandum in

Support of his Motion to Dismiss Pursuant to Fed. R. Civ. P. 12. As discussed below, Plaintiffs’

claims against Governor Edwards must be dismissed pursuant to Fed. R. Civ. P. 12(b)(1) because

the Court lacks subject matter jurisdiction over Plaintiffs’ claims against the Governor based on

the State of Louisiana’s sovereign immunity preserved by the Eleventh Amendment to the United

States Constitution, as well as the fact that the Governor lacks any sufficient connection to the

wrongful conduct alleged in Plaintiffs’ complaint. Furthermore, Plaintiffs’ claims against the

Governor should be dismissed under Fed. R. Civ. P. 12(b)(6) because the allegations of the

Complaint fail to disclose a cause of action against the Governor.

BACKGROUND AND SUMMARY OF ARGUMENT

       Plaintiffs assert claims against the Governor and various other defendants, arising from the

alleged failure to timely pay and/or determine eligibility for Plaintiffs’ claims for unemployment

benefits under the Coronavirus Aid, Relief, and Economic Security (“CARES”) Act. Plaintiffs

invoke the Court’s jurisdiction under 28 U.S.C. § 1331 and bring claims against Defendants under

42 U.S.C. § 1983, asserting theories of liability under the Due Process clause of the Fourteenth
         Case 3:21-cv-00121-BAJ-EWD                     Document 18-1           03/25/21 Page 2 of 9




Amendment, the Takings Clause of the Fifth Amendment, and Section 303(a)(1) of the Social

Security Act.

         Plaintiffs’ claims against Governor John Bel Edwards must be dismissed for lack of subject

matter jurisdiction. It is well-settled that the Eleventh Amendment to the United States

Constitution preserves states’ sovereign immunity from suits in federal court. 1 The State of

Louisiana has not waived sovereign immunity. 2 It is also well-settled that Congress, in passing 42

U.S.C. § 1983, did not waive states’ sovereign immunity. 3 “[A] suit against a state official in his

or her official capacity is not a suit against the official but rather is a suit against the official’s

office. As such it is no different from a suit against the State itself.” 4 Further, the principle of

sovereign immunity embodied in the Eleventh Amendment bars Plaintiffs from asserting claims

for money damages against the Governor in his official capacity. 5 While the Governor has a

general duty to uphold the laws of the state in his capacity as chief executive officer of the State

of Louisiana, he has no specific connection to the facts alleged in Plaintiffs’ petition. Governor

Edwards has no special relation, no sufficient “connection to the enforcement,” nor duty with

regard to the conduct from which Plaintiffs are seeking relief. 6 Thus, Plaintiffs cannot demonstrate

that their alleged injury is “fairly traceable” to the Governor, nor that their alleged injury will

“likely be addressed” by an order against him. 7



1
  Hans v. Louisiana, 134 U.S. 1, 10 S.Ct. 504, 33 L.Ed. 842 (1890).
2
  La. R.S. 13:5106(A).
3
  Quern v. Jordan, 440 U.S. 332; 99 S.Ct. 1139, 1141 (1979).
4
  Morris v. Livingston, 739 F. 3d 740, 745-46 (5th Cir. 2014), citing Will v. Mich. Dep’t of State Police, 491 U.S. 58,
71, 109 S. Ct. 2304, L.Ed.2d 45 (1989); see also Union Pac. R. Co. v. La. Pub. Serv. Comm’n, 662 F.3d 336, 340 n.3
(5th Cir.2011).
5
  See Chrissy F. v. Miss. Dep’t of Pub. Welfare, 925 F. 2d 844, 849 (5th Cir. 1991); see also In re Abbott, 956 F.3d
696, 709 (5th Cir.2020), cert. granted, judgment vacated on other grounds sub nom. Planned Parenthood v. Abbott,
20-305, 2021 WL 231539 (U.S. Jan. 25, 2021); Lighthouse Fellowship Church v. Northam, No. 2:20CV204, 2020
WL 2614626, at *3 (E.D. Va. May 21, 2020).
6
  See City of Austin v. Paxton, 943 F.3d 993, 999 (5th Cir.2019), cert. denied sub nom. City of Austin, Texas v. Paxton,
19-1441, 2021 WL 78079 (U.S. Jan. 11, 2021).
7
  See Lujan v. Defs. Of Wildlife, 504 U.S. 555, 560, 561 (1992).

                                                           2
        Case 3:21-cv-00121-BAJ-EWD                   Document 18-1           03/25/21 Page 3 of 9




        Even if the Court had subject matter jurisdiction, Plaintiffs’ Complaint nevertheless fails

to state a claim for relief against the Governor. Plaintiffs’ Complaint is against the Governor solely

in his official capacity. 42 U.S.C. § 1983 applies only to claims against “persons,” and the

Governor, in his official capacity, is not a “person” for purposes of Section 1983. 8 Further, the

Complaint makes only the most general of accusations against the Governor, without any specific

conduct alleged. These allegations are conclusory, at best, and they fail to tie any of the Governor’s

conduct to Plaintiffs’ purported injuries. Accordingly, the Complaint fails to state a claim under

which this Court may grant relief against the Governor.

ANALYSIS

I.      The Court Lacks Subject Matter Jurisdiction over Plaintiffs’ Claims Against the
        Governor.

        a.       Legal Standards Applicable to Rule 12(b)(1) Motions.

        In deciding the motion to dismiss, the function of the district court is to test the legal

sufficiency of the complaint. 9 Rule 12(b)(1) of the Federal Rules of Civil Procedure governs

challenges to a court’s subject matter jurisdiction. 10 A Rule 12(b)(1) challenge to subject matter

jurisdiction may be raised at any time, by any party, or by the court sua sponte. 11 The burden lies

with the party invoking the court’s jurisdiction. 12 A case will be dismissed under Fed. R. Civ. P.

12(b)(1) if the court lacks the statutory authority to hear and decide the dispute, i.e., there is no

federal question at issue, the parties are not completely diverse, 13 or the amount in controversy




8
  Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71; 109 S.Ct. 2304, 2309, 2312 (1989).
9
  City of Toledo v. Beazer Materials and Services, Inc., 833 F.Supp. 646, at 651 (N.D.Ohio 1993).
10
   Fox, et al. v. Reed, et al., 2000 WL 288379 at *2 (E.D.La. 2000).
11
   Emrich v. Touche Ross & Co., 846 F.2d 1190 (9th Cir.1988); see also Great Prize, S.A. v. Mariner Shipping Party,
Ltd., 967 F.2d 167, 159 n. 4 (5th Cir.1992), Trust Company Bank v. U.S. Gypsum Co., 950 F.2d 1144, 1146 (5th
Cir.1992), and Patterson v. Hamrick, 885 F.Supp. 145, 147 (E.D.La. 1995).
12
   Thomson v. Gaskill, 315 U.S. 442, 62 S.Ct. 673, 86 L.Ed. 951 (1942).
13
   City of Indianapolis v. Chase Nat’l Band, 314 U.S. 63, 62 S.Ct. 15, 86 L.Ed. 47 (1941).

                                                        3
         Case 3:21-cv-00121-BAJ-EWD                   Document 18-1           03/25/21 Page 4 of 9




does not exceed $75,000.00. 14 The district court may dismiss an action for lack of subject matter

jurisdiction by reference to any one of the following: (1) the complaint alone; (2) the complaint

supplemented by undisputed facts evidenced in the record; or (3) the complaint supplemented by

undisputed facts plus the court’s resolution of disputed facts. 15

         In federal question cases, the Plaintiff must demonstrate a non-frivolous claim based on

federal law. 16 Substantively, the pleader may aver jurisdiction, but the actual facts may contradict

that averment and show that jurisdiction is absent and that the case must be dismissed. 17 In

evaluating whether subject matter jurisdiction exists, the court accepts all uncontroverted factual

allegations as true. 18 The court views the allegations as a whole, and if a conclusory averment of

subject matter jurisdiction is negated by other allegations in the pleading, the case may be

dismissed. 19

         Fed. R. Civ. P. (12)(b)(1) is the proper procedural mechanism to seek a summary dismissal

of a claim where the Eleventh Amendment to the United States Constitution affords immunity.20

In this motion, the Defendant raises issues about Plaintiffs’ Complaint which are fatal to their suit.

Accordingly, this Honorable Court must examine whether the Plaintiffs have sufficiently alleged

a basis for subject matter jurisdiction, taking all of the allegations in the Complaint as true. 21




14
   St. Paul Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283, 58 S.Ct. 586, 82 L.Ed. 845 (1938).
15
   See Home Builders Association of Mississippi, Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir.1998), quoting
Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2nd Cir.1996); see also Fox, at *2, referencing
Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir.1981).
16
   Neitzke, 490 U.S. at 327 n.6, 109 S.Ct. at 1832.
17
   Gibbs v. Buck, 307 U.S. 66, 59 S.Ct. 725, 83 L.Ed. 1111 (1939) and Ohio Nat’l Life Ins. Co. v. United States, 922
F.2d 320 (6th Cir.1990).
18
   Scheuer v. Rhodes, 416 U.S. 232, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974).
19
   Gibbs, supra.
20
   Rodriguez v. Board of Trustees for State Colleges and Universities, 1983 WL 484909, n. 3 (E.D.La.1983).
21
   Fox, at *2, referencing Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 510 (5th Cir.1980) (citing Mortensen v.
First Federal Savings & Loan, 549 F.2d 884, 891 (3rd Cir.1977)).

                                                         4
         Case 3:21-cv-00121-BAJ-EWD                     Document 18-1           03/25/21 Page 5 of 9




         b.       The Governor is Immune to Suit in his Official Capacity

         As previously discussed, a Rule 12(b)(1) challenge to subject matter jurisdiction may be

raised at any time, by any party or by the court. 22 A case will be dismissed under Fed. R. Civ. P.

12(b)(1) if the court lacks the statutory authority to hear and decide the dispute. 23 The Defendant

respectfully states that, accepting all factual allegations made by the Plaintiffs as true, this Court

lacks subject matter jurisdiction to hear and decide Plaintiffs’ claims.

         The concept of sovereign immunity, as enshrined by the Eleventh Amendment to the

United States Constitution, "is the privilege of the sovereign not to be sued without its consent."

Virginia Office for Prot. & Advocacy v. Stewart, 563 U.S. 247,253; 131 S.Ct. 1632, 1637; 179

L.Ed.2d 675 (201 1). Specifically, the Eleventh Amendment states:

         The Judicial power of the United States shall not be construed to extend to any suit in law
         or equity, commenced or prosecuted against of the United States by Citizens of another
         State, or by Citizens or Subjects of any Foreign State.

The Eleventh Amendment's prohibitions on suits against States extend to claims made by a citizen

against its own state. See, e.g., Hans v. Louisiana, 134 U.S. 1, 10 S.Ct. 504, 33 L.Ed. 842 (1890).

         Plaintiffs’ Complaint names the Governor as a defendant solely in his official capacity.

“[A] suit against a state official in his or her official capacity is not a suit against the official but

rather is a suit against the official’s office. As such it is no different from a suit against the State

itself.” 24 Thus, the Eleventh Amendment applies to the claims herein, which are asserted by current

and former Louisiana citizens against the Governor of Louisiana in his official capacity. The

Supreme Court has recognized that sovereign immunity also prohibits suits against state officials




22
   Emrich v. Touche Ross & Co., 846 F.2d 1190 (9th Cir. 1988).
23
   St. Paul Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283, 58 S.Ct. 586 (1938).
24
   Morris v. Livingston, 739 F. 3d 740, 745-46 (5th Cir. 2014), citing Will v. Mich. Dep’t of State Police, 491 U.S. 58,
71, 109 S. Ct. 2304, L.Ed.2d 45 (1989); see also Union Pac. R. Co. v. La. Pub. Serv. Comm’n, 662 F.3d 336, 340 n.3
(5th Cir.2011).

                                                           5
         Case 3:21-cv-00121-BAJ-EWD                     Document 18-1            03/25/21 Page 6 of 9




or agencies that are effectively suits against a state. 25

         Further, Governor Edwards has no special relation, no sufficient “connection to the

enforcement,” nor duty with regard to the conduct from which Plaintiffs are seeking relief. 26 And

Plaintiffs cannot demonstrate that their alleged injury is “fairly traceable” to the Governor, nor that

their alleged injury will “likely be redressed” by an order against him. 27 Thus, the Governor has

no role to play in the instant litigation.

II.      Plaintiffs Fail to State a Claim for Relief Against the Governor

         Notwithstanding the fact that the Court lacks subject matter jurisdiction over Plaintiffs’

claims against the State of Louisiana, Plaintiffs’ allegations fail to state a claim for relief under 42

U.S.C. § 1983 against the Governor.

         A.       Legal Standards Applicable to Motions Under Rule 12(b)(6)

         As discussed in Part I(A), supra, which the Governor incorporates herein by reference, the

Federal Rules of Civil Procedure and Supreme Court jurisprudence require that Plaintiffs plead

“enough facts to state a claim for relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). Pleading conclusory facts and/or

allegations amounting to little more than mere speculation are insufficient. See United States ex

rel. Willard v. Humana Health Plan of Texas, Inc., 336 F.3d 375, 379 (5th Cir. 2003) (quoting

Taylor v. Books A Million, 296 F.3d 376, 378 (5th Cir. 2002).) Where, as here, the Complaint fails

to plead a claim for relief against a Defendant, the Plaintiffs' claims fail to state a claim for relief

and should be dismissed pursuant to Fed. R. Civ. P. l 2(b)(6).



25
   City of Austin v. Paxton, 943 F.3d 993, 997 (5th Cir.2019), cert. denied sub nom. City of Austin, Texas v. Paxton,
19-1441, 2021 WL 78079 (U.S. Jan. 11, 2021), citing Edelman v. Jordan, 415 U.S. 651, 663-69, 94 S.Ct. 1347, 39
L.Ed.2d 662 (1974).
26
   See City of Austin v. Paxton, 943 F.3d 993, 999 (5th Cir.2019), cert. denied sub nom. City of Austin, Texas v. Paxton,
19-1441, 2021 WL 78079 (U.S. Jan. 11, 2021).
27
   See Lujan v. Defs. Of Wildlife, 504 U.S. 555, 560, 561 (1992).

                                                           6
       Case 3:21-cv-00121-BAJ-EWD              Document 18-1        03/25/21 Page 7 of 9




       B.      The Complaint Fails to State a Claim for Relief Directly Against the Governor

       Plaintiffs assert their claims against the Governor pursuant to 42 U.S.C. § 1983, which

applies only to a "person who, under color of any statute, ordinance, regulation, custom, or usage

of any State ... subjects or causes to be subjected, any citizen of the United States ... to the

deprivation of any rights, privileges, or immunities secured by the Constitution and laws."

(emphasis added). The Fifth Circuit has recognized that, to state a claim for relief under 42 U.S.C.

§ 1983, "a plaintiff must (1) allege a violation of rights secured by the Constitution or laws of the

United States and (2) demonstrate that the alleged deprivation was committed by a person acting

under color of state law." Randolph v. Cervantes, 130 F.3d 727, 730 (5th Cir.1997) (emphasis

added). It is well-settled that “neither a State nor its officials acting in their official capacities

are ‘persons’ under § 1983.” Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71; 109 S.Ct.

2304, 2309, 2312 (1989) (emphasis added). Plaintiffs have named the Governor here as a

defendant solely in his official capacity. Plaintiffs' Complaint therefore fails to state a claim for

relief against the State under Section 1983 because the Governor, in his official capacity, is not a

"person" and therefore cannot be held liable under the statute.

       Plaintiffs’ claims against the Governor are conclusory and they generally allege that he, as

the chief executive officer of the state, had a duty to oversee the Louisiana Workforce Commission.

The Commission and its Secretary are the state body and officer statutorily charged with

responsibility and oversight of the particular conduct which Plaintiffs seek to influence in this

litigation. The Governor’s role is an indirect one, in appointing and conferring with a member of

his cabinet. The Plaintiffs merely allege that the Governor violated a nebulous general duty

provided by his oath of office that he see that the laws of the State are faithfully executed. Such a




                                                  7
        Case 3:21-cv-00121-BAJ-EWD               Document 18-1        03/25/21 Page 8 of 9




generalized claim does not provide the operative nexus necessary for a state officer to be subject

to suit, nor does it provide a set of specific allegations against the Governor in his official capacity.

CONCLUSION

        This Court lacks subject matter jurisdiction over Plaintiffs’ claims against John Bel

Edwards, the Governor of Louisiana in his official capacity, because the Eleventh Amendment

grants the State sovereign immunity from citizen suits in federal court, and a suit against the

Governor in his official capacity is essentially a case against the state itself. Further, Governor

Edwards is not properly a party to this lawsuit as he has no statutory special duty nor enforcement

role with regard to unemployment compensation. The Governor therefore respectfully asks that

this Court grant his 12(b)(1) Motion to Dismiss, and that Plaintiffs’ claims against the Governor

be dismissed. Plaintiffs’ claims also fail to state a claim for relief because the Governor, in his

official capacity, is not a “person” within the meaning of 42 U.S.C. § 1983 and the Complaint also

fails to allege specific facts showing that the Governor directly deprived Plaintiffs of any rights.

Plaintiffs’ claims against the Governor must therefore also be dismissed on that basis.

                                                Respectfully submitted,

                                                               s/ John C. Walsh
                                                __________________________________________
                                                MATTHEW F. BLOCK (Bar Roll # 25577)
                                                JOHN C. WALSH (Bar Roll # 38930)
                                                Office of the Governor
                                                Post Office Box 94004
                                                Baton Rouge, LA 70804-9004
                                                (225) 342-7015
                                                (225) 208-1524 (fax)
                                                matthew.block@la.gov
                                                john.walsh@la.gov




                                                   8
       Case 3:21-cv-00121-BAJ-EWD            Document 18-1        03/25/21 Page 9 of 9




                                                     /s/Rachel P. Dunaway
                                             Rachel P. Dunaway (Bar No. 37104)
                                             Assistant Attorney General
                                             Louisiana Department of Justice
                                             Litigation Division, Civil Rights Section
                                             1885 North Third Street, 4th Floor
                                             Post Office Box 94005 (70804-9005)
                                             Baton Rouge, Louisiana 70802
                                             Telephone:     225-326-6300
                                             Facsimile:     225-326-6495
                                             E-mail:        dunawayr@ag.louisiana.gov

                                             Attorneys for JOHN BEL EDWARDS, in his
                                                    official capacity as Governor of the State of
                                                    Louisiana




                                CERTIFICATE OF SERVICE

       I hereby certify that, on March 25, 2021, I electronically filed the forgoing with the Clerk

of Court by using the CM/EMF system, which will send a notice of electronic filing to all counsel

of record.


                                    s/ John C. Walsh
                    _____________________________________________
                                   JOHN C. WALSH




                                                9
